﻿
I have the honour to convey to the President a message of peace, fraternity, friendship and wishes for every success at the forty-fifth session of the General Assembly addressed to him by His Excellency Major Pierre Buyoya, President of the Military Committee for National Salvation and President of the Republic of Burundi.
On behalf of ray delegation I should also like to express to Mr. de Marco my sincere congratulations on his accession to preside over our work. We are convinced that thanks to his human qualities, his diplomatic experience and his dedication to the ideals of peace our deliberations will be crowned with success. In electing him President of the General Assembly the international community has expressed its confidence in him and in his country, the Republic of Malta. I should also like to congratulate the other officers of the Assembly who will, we are sure, spare no effort to assist him in the discharge of his lofty duties. I assure them that my delegation will give its full support in carrying out their mandate.
I should also like to pay a well-deserved tribute to his predecessor, Major-General Joseph Garba, for the highly praiseworthy work ho accomplished during his mandate. That outstanding diplomat is the pride of Africa and of his country, Nigeria. 
I should also like to express my warm thanks to the Secretary-General, Mr. Javier Peres de Cuellar, for the many efforts, as positive as they are tireless, which he has constantly made throughout the past year for the maintenance of international peace and security. I take this opportunity to congratulate him most warmly on having accomplished the decolonisation of Namibia, a friendly and fraternal country, which my delegation once again welcomes into the United Nations family. I also welcome Liechtenstein, which has just joined the great United Nations family.
Before stating my country's views on some of the items of the agenda of this session, allow me to describe briefly the situation now obtaining in my country.
On 3 September 1990 we celebrated the third anniversary of the proclamation of the Third Republic. Over the past three years, the Government of Burundi has ceaselessly pursued the fundamental objectives it had set itself, namely, national unity, social justice and development for all in a genuine democracy. Since its installation, the regime of the Third Republic has undertaken to strengthen unity and reconcile all the people of Burundi, so that together- they can build the future of their country. The people of Burundi aspire to live in peace, order and tranquillity. They wish to bequeath to their children a country of unity, from which hatred and vengeance have been banished. It was in that spirit that the Head of State, in September 1938, appointed a commission to study the issue of national unity. The commission produced a report, which was made available to national and international public opinion on 13 May 1989.
Last year, I had the privilege of describing to you, from this very rostrum, the major outlines of that report, concerning which there has been a wide-ranging democratic debate throughout the country. I am pleased to be able to tell you that several of the report's recommendations have already been implemented. 
One of the main recommendations of the report was that a charter of national unity should be drafted. The commission was thus given a mandate to produce a draft charter, which all the people of Burundi were invited to discuss. The debate took place at all levels and in all sectors of national life. Many of our people, from diverse social and occupational backgrounds, responded to the appeal and studied the issue of national unity honestly and thoroughly. They also made useful suggestions concerning the content of the draft charter, which was published on 16 May 1980 and subjected to thorough scrutiny. It expounds fundamental human rights and freedoms - the right to life, freedom of expression and association, freedom of religion and the right to own property. The charter also includes a commitment by the people of Burundi to reject violence, extermination and vengeance. It calls on the people of Burundi to defend equality, justice and democracy.
The publication of the draft charter is an important event for the people of Burundi because our citizens are coming to realize more and more that unity is the basis for any political and social organization and for development. In submitting the draft charter of national unity, the Head of State, Major Pierre Buyoya, said: "By adopting the charter, the people of Burundi will have proclaimed its Burundi identity before all other affiliations. It will have made the undertaking to fight for national unity in order to keep Burundi a country of unity and peace". The people of Burundi will also have undertaken to fight for equality of all before the law and to reject unjustified generalizations and all forms of discrimination based on ethnicity, region and clan. To prepare for its future, the people of Burundi must stress the spirit of forgiveness and reconciliation and scrupulously respect the right to life. The charter will be a pact among all the people of Burundi. It will be the basic text and the foundation of the definitive institutions which will set all the Burundi people on the democratic road.
When the charter was published, on 16 May 1990, the Head of State announced the main deadlines in the country's political calendar. At the end of this year, the UPROMA party - the Union for National Progress - will hold an extraordinary congress, expanded to include all the representative forces in the country, in order to adopt the draft charter of national unity and also the charter of economic and social development. The congress will set up a party central committee to replace the Military Committee for National Salvation, which was installed when the Third Republic came into being. Two months later, the Burundi people will proceed by referendum to adopt the draft charter of national unity. Immediately thereafter, a constitutional commission will be set up, with a mandate to develop a draft constitution, which will also be adopted by referendum. On that occasion the Burundi people will, in complete freedom, choose the form of political organization it prefers. The institutions which will be set up will thus meet the people's deepest aspirations. The people will exercise its sovereign choice between a single-party and a multiparty system. The people of Burundi intend to establish a democracy which will ensure peace and unity, leading to development for all without distinction. We do not want to create institutions in haste, for they might not reflect the aspirations of the Burundi people.
We call on our neighbours, on all friendly countries and on all our partners to continue to show support for us. We believe that peace and development in Burundi will be a contribution to the struggle for peace and prosperity throughout the world. 
Unity and development are goals which are intimately linked. The political reforms have been accompanied by economic reforms aimed at restoring the major macroeconomic balances, at reviving economic growth and at raising standards of living. The economic reforms are part of a structural-adjustment programme which has support from the International Monetary Fund (IMF), the World Bank and our other partners. Adopting the structural-adjustment Programmes has not affected Burundi's development guidelines. It has been a tool for good management in implementing the country's priorities for economic and social development.
Even if we have been unable to achieve all the expected results, over the past two years we have been seeing an improvement in the balance of payments, an increase in tax revenue, in administrative dues collected and, generally speaking, in control over public expenditure. In order to reduce the social cost of the reforms, a programme to cover the social dimension of the structural adjustment was introduced. The reforms are continuing despite the difficult circumstances, which include the debt burden, the collapse in the market for coffee - our main export - and the increase in the price of oil.
Ws are convinced that increased support from our friends is indispensable if we are to achieve the objectives we have set ourselves. The international community is well aware that underdevelopment is one of the factors creating divisions and conflicts between peoples. We should like to take this opportunity to thank the friendly countries and organisations which have given us their constant support in this process of economic reform.
One of the recommendations of the commission established to study the question of national unity was that an economic and social council should be set up. That consultative body, answerable to the Head of State, was set up on 15 March 1990 with the mission of studying and analysing national economic and social problems and providing advice and suggestions on policy directions to the executive branch. 
This Council is an ideal framework for in-depth thought on economic questions in our country. The establishment of the Economic and Social Council is another step along the road of openness and democracy. We consider that the major economic and social questions in our country are challenges and, in this respect, are of concern to everyone. Their solution thus requires the contribution of the national community as a whole through free and open thinking and debate. This is why the composition of the Council was motivated by a desire for broad representation without discrimination, be it regional, ethnic and, even less, socio-professional.
True to its policy of national unity to ensure the well-being of all the people of Burundi, the Head of State met up a national security council in July 1990. In fact, the security of a country cannot be the business of the police or the army. It is a responsibility that lies with all citizens.
The Security Council comes within a comprehensive framework to build and consolidate the unity of the people of Burundi. It is entrusted with defining and orienting the national security policy. For the first time in the history of our country, a body has been set up which will consider problems of security within a more comprehensive framework, one that is more open and more transparent.
The Security Council, comprising eminent State personalities, will strive to restore and reaffirm confidence among the people of Burundi. It will be called upon to make decisions in peacetime and, above all, in times of crisis. The Council will help to revive feelings of unity and solidarity in times of happiness, as well as in times of misfortune, since it is true that, in order to overcome any crisis, above all we must have unity. The establishment of this Council follows the same logic as that which led to the establishment of the Unity Government in October 1988, the appointment of a national Commission to study the question of national unity, and the establishment of the Economic and Social Council. 
Despite the priority given to our domestic policy, Burundi is convinced that our era is one in which interdependence and solidarity among nations, regions and peoples are indispensable.
The common destiny of mankind in the face of the many dangers threatening all countries, large or snail, rich or poor, has become an indisputable reality, like the fundamental aspirations of all nations and of all peoples for well-being and peace.
Detente and the desire for peace, which now characterise international relations, are very encouraging for the international community as a whole. The improvement in Soviet-American relations, for the entire world, contains great hops for stability in that it offers the prospect for peace and fruitful co-operation.
Moreover, my country continues to follow with particular attention the rapid changes occurring in Eastern and Central Europe, the major progress achieved by the European Economic Community towards establishing a single market and political union and the new prospects for integration for that continent.
The reunification of the two Germanys is an historic event at the end of the twentieth century. It marks the end of a period of antagonism between blocs and opens up better prospects for peace in the world.
This gives us great pleasure, and we hope that the German nation, which will now play a decisive role in the European system, will use its economic power to strengthen North-South co-operation, as we all hope.
We are being confronted with a unique historic opportunity, towards which all efforts should converge in order to consolidate the favourable trends and make then irreversible, thus giving a new dimension to relations among States.
Lately, detente and dialogue in international relations have been essential elements, which have made it possible to take dynamic and concrete initiatives to facilitate the settlement of many conflicts. 
In southern Africa, the Namibian people have seen their efforts of many years crowned by their independence on 21 March 1990. We must now reflect on the quality assistance to be given to the young Namibian nation so as to enable it to ensure its full independence in the best possible conditions.
The peace process that has been developing for some time in Angola and Mozambique, thanks to the efforts made by the various messengers of peace, must be strengthened and encouraged in order to enable these two countries to preserve their sovereignty and to devote themselves fully to economic development activities.
As to South Africa, my delegation reaffirms its condemnation of the hateful system of apartheid. However, the various measures taken by the Government of South Africa encourage a certain optimism. Moreover, the agreement of 7 August 1990 between the Government of South Africa and the African National Congress of South Africa (AMC) are of great importance on the road towards true peace. While pleased with this step, Burundi calls for talks to continue in order to achieve an agreement aimed at dismantling apartheid fully, thus establishing a multiracial and democratic society. Finally, we call on our black brothers of South Africa to halt all acts of violence and to unite in order to wage the last battle against apartheid more effectively. The international community, for its part, must maintain its support for the AMC and for the other movements involved in the struggle for a more just society.
Still on Africa, the question of Western Sahara has made encouraging progress. Can we finally hops that, after the report of the Secretary-General of the United Nations on Western Sahara, published on 20 June, the best possible conditions will be found to organise a referendum so as to implement the joint peace plan of the United Nations and the Organisation of African Unity for the settlement of this question? 
As to the Middle East, we must mobilize to seek peace in this region together. Burundi supports and encourages all initiatives taken to restore peace among the Palestinian and Israeli peoples. However, we regret the lack o£ real progress, owing to the rejection of the various peace initiatives by one of the parties to the conflict. Burundi hopes that the Palestinians and the Israelis will soon meet at an international conference to discuss the terms for the establishment of the long-awaited peace.
It is high time that the pressures and sufferings of the populations of the occupied Arab territories were halted, and that the Palestinian people regained its inalienable right to a sovereign State in secure and internationally recognized borders.
As to the annexation of Kuwait by Iraq, my delegation deplores and condemns the violation by the occupying Power of the rules of international law governing the respect of territorial integrity, non-interference in the internal affairs of other States and non-use of force in the settlement of disputes. The invasion and occupation of small States by large ones cannot be tolerated in our era. The invasion of Kuwait by Iraq is all the more serious in that it complicates a situation which is already tense in the region, and as it threatens to provoke a conflict with incalculable consequences.
At this time, the poor non-oil-producing countries are finding themselves in an extremely grave crisis, which is destroying all their development efforts. The measures envisaged for countries considered to be the most affected should be extended to the poorest countries, where the crisis has worsened an already bad economic situation. 
Burundi, like other peace-loving nations, calls on Iraq to withdraw its forces from Kuwait so that the sovereignty and territorial integrity of that State may be restored. Once again, the United Nations is being called upon to play fully its role to ensure respect for the principles of law contained in the Charter.
As regards Cambodia, Burundi expresses its satisfaction with the agreement between the parties to the conflict for the framework proposed by the five permanent members of the Security Council for a comprehensive and lasting political settlement to the question. Moreover, we urge them to strengthen the spirit of dialogue and reconciliation and to avoid fratricidal confrontation. 
With respect to the Korean peninsula, my country supports the principle of peaceful reunification and encourages the two parties to continue the dialogue which has been begun so that this process may be rapidly concluded. The Korean people must regain its sovereignty, its dignity and its unity. It is imperative that the work of reunification of the Korean nation and of its people, which share a culture forged by a common thousand-year-old history, be achieved through a reduction of tension in the region by the demolition of the wall which divides them so that an opening may take place between the North and the South. Thus, we may soon welcome among the family of the United Nations a single Korean nation.
In Central America, the results of the Tela agreements are very encouraging. We hope that the normalization of relations among the countries of the region will become irreversible.
This is a very propitious opportunity for my delegation to express once again to the Assembly its admiration for the steadily growing role played by the United Nations in the peaceful settlement of regional conflicts under the impetus of its tireless Secretary-General. The entire world cannot but be pleased with these encouraging political results, which have strengthened our Organization. However, these results should not hide the economic malaise which, in the near future, could jeopardize the delicate balance that the world has just regained with difficulty.
In fact, in our developing countries the continuing drop in commodity prices, the dizzying escalation in the prices of manufactured goods, the increasingly heavy burden of external debt, the rise in interest rates and the reverse in the flow of our resources are challenges which are destroying our development efforts and are obstacles that we must overcome in order to ensure harmonious and sustained development. 
We must find increased agreement in the efforts of Governments of the international community. In this respect, it should be possible to mobilize more effectively the resources necessary for a more complete and more general development, particularly through the direct support of existing regional economic groups. These groups, in our view, are the realistic way to economic development.
With respect to the domestic field, many developing countries, in co-operation with multilateral financing and development institutions, have made courageous efforts to adjust their economies. In the face of an unstable and risky economic and environment, it is becoming increasingly difficult to envisage a better tomorrow.
In the short term, the results achieved by these adjustment policies can be summed up in terms of sacrifice and privation. International assistance is urgently needed to reverse the trend towards the impoverishment of a large part of humanity and to stimulate their economic growth.
For my delegation, development assistance seems to be a moral duty, based on human solidarity which refuses to let millions of human beings die from the ills which underdevelopment has created. In Africa, for example, in the 1980s, as recognised quite recently by the Heads of State and Government who met in Addis Ababa for the summit of the Organization of African Unity, most of the means of production and infrastructures have been constantly deteriorating. The per capita income of populations has fallen considerably, and resources devoted to public health, housing, education and other social services have been reduced, leading to a deterioration in the living standards of our populations.
We thus hope that the debate in this Assembly will lead to concrete results and will meet the urgent needs for development. The United Nations, we are sure, will achieve these results. Proof of this is the Final Declaration of the Second United Nations Conference of Least Developed Countries, adopted unanimously last month. We call on the developed countries to uphold their commitments to support the development efforts made by our countries.
Among the diplomatic events to which my country attaches the greatest importance is the United Nations Conference on Environment and Development, to be held in Brazil in less than two years. The present political climate is pushing further and further back the nuclear threat, but the violence of man against nature is also a grave threat to survival. That Conference will be an important stage in the drafting of a common policy for eliminating imbalances and promoting true world co-operation in order to preserve the environment, the common home of the whole of mankind.
My delegation would like to stress most strongly its desire to see the development dimension given the same importance as that given to the environment dimension. We are pleased with the increasing recognition of this view by the international community and we hope that the various preparatory sessions of that Conference will draft the best possible strategies for success.
We hope that this Conference will result not only in a clear and unconditional policy for preserving the environment, but that it will also encourage the adoption by developed countries of policies that will promote the growth of a world economy compatible with the global objectives and major imperatives for development.
Apart from the fears created by the deterioration of our environment, there are scourges such as drugs that no less seriously undermine our societies. We are pleased with the determination with which the fight against drugs has been carried out, but we recall that, in order to ensure victory, we must not neglect or underestimate the importance of a single front. We must show unceasing and unfailing solidarity. 
It is customary to talk a great deal about questions of human rights is all their aspects both civil and political. In the view of my country, human rights should be understood in a really global fashion, including economic, social κ .л cultural rights, without forgetting the right to development.
The World Summit for Children, held here in New York on 29 and 30 September last, showed that on this place, which we so strongly desire to preserve from all scourges, children are the actors of tomorrow.
In his message to the Summit meeting, Major Pierre Buyoya, President of the Republic of Burundi, said:
"The World Summit for Children is appropriate at this time because the care and protection of children have become a moral duty rooted within wisdom and the culture of our societies. Nevertheless, present problems such as war, violence, underdevelopment, indebtedness and degradation of the environment may distract the attention of leaders and political decision-makers with regard to the special nature of children and their decisive role in the future of the world."
Burundi, which has already ratified the Convention on the Rights of the Child, has solemnly undertaken to do everything possible to ensure the support end implementation of the recommendations contained in the Declaration and the Plan of Action adopted by the world leaders at the World Summit for Children, Our Organisation has thus taken on additional step on the road towards creating a world where we must safeguard our achievements for future generations.
